TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00723-CV


       R. Thomas Franklin, former Executor of the Estate of O. C. Haley, Deceased;
                Grady L. Roberts, Jr.; and Edward L. Piña, Appellants

                                               v.

     Johanna Haley, Applicant and Executrix of the Estate of O. C. Haley, Deceased;
     Eccles & McIntosh, P.C., Attorneys for Independent Executrix, Johanna Haley;
           Texas State University; Texas State University Alumni Association;
                   and Texas State University Foundation, Appellees


             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
         NO. 15-0162-P, THE HONORABLE DAVID GLICKLER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants R. Thomas Franklin, former Executor of the Estate of O.C. Haley,

Deceased; Grady L. Roberts; and Edward L. Piña have filed an unopposed motion to dismiss this

appeal. We grant appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             ________________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellants’ Motion

Filed: February 12, 2019